Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on March 20, 2000.

2. Claims 1-12 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 3 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The automatic inspection system according to claim 2, wherein the abnormality calculation unit calculates an average of abnormality of the inspection target, and a positive and negative standard deviations with respect to the average of abnormality,” which are not found in the prior art of record.
Incorporating intervening claim 2 and claim 3 into claim 1 would put claim 1 in condition for allowance.
Claims 4 and 5 depend on claim 3 and are also allowable.

4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 7 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The automatic inspection system according to claim 6, wherein the sound collection unit is separable from the wireless endpoint and attachable to the inspection target, operates under power supplied by the power supply unit through a power line drawn out from the wireless endpoint, and outputs the digital signal through a signal line drawn out from the wireless endpoint,” which are not found in the prior art of record.

Claims 8-11 depend on claim 7 and are also allowable.

Claim Rejections – 35 USC §102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1, 2, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0286407 to Katoh (hereafter “Katoh”).

Claim 1. 
Katoh discloses a automatic inspection system comprising: 
a wireless endpoint; a wireless base station; and a monitoring terminal (FIG.1, Wireless Phone 10B, Radio Base Station 92, and related text), 
wherein the wireless endpoint includes a sound collection unit that collects a sound produced by an inspection target (FIG.2, Communication Device 10 and related text), 
an analysis unit that analyzes the collected sound and obtains a degree of difference between the collected sound and a normal sound learned in advance as an analysis result (0033, 0048, 0082), 
a wireless communication unit that wirelessly transmits data including the analysis result to the wireless base station (FIG.4, S101-S105 and related text), and 
a power supply unit that supplies power to the sound collection unit, the analysis unit, and the wireless communication unit, the wireless base station receives and manages the data from the wireless endpoint (0041, 0066, 0078), and 
in response to a request from the monitoring terminal that monitors a status of the inspection target, transmits the analysis result retrieved from the data to the monitoring terminal (FIG.4, S105-S110 and related text), and 
the monitoring terminal performs a process of determining and disclosing the status of the inspection target from the analysis result (FIG.4, S108-S111 and related text).  

Claim 2. 
Katoh discloses the automatic inspection system according to claim 1, wherein the analysis unit includes a feature extraction unit that extract a feature of the sound produced by the inspection target, a learning result of the sound of the inspection target operating normally, and an abnormality calculation unit that calculates a degree of difference between the feature extracted from the sound collected by the sound collection unit and the learning result (0041, 0066, 0078).

Claim 12. 
Katoh discloses a wireless endpoint comprising: 
a sound collection unit that collects a sound produced by an inspection target (FIG.2, Communication Device 10 and related text), 
an analysis unit that analyzes the collected sound and obtains a degree of difference between the collected sound and a normal sound learned in advance as an analysis result (0005, 0032, 0066, 0082), 
a wireless communication unit that wirelessly transmits data including the analysis result (0039, 0048, 0059, 0069, 0074); and 
a power supply unit that supplies power to the sound collection unit, the analysis unit, and the wireless communication unit (0030, 0074, 0085).

Claim Rejections – 35 USC §103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of US 2017/0332279 to Kobayashi et al. (hereafter “Kobayashi”).

Claim 6. 
Katoh discloses the automatic inspection system according to claim 1, wherein the sound collection unit outputs a digital signal of the sound collected from the inspection target (0033, 0048, 0066, 0078).
Katoh does not disclose the wireless communication unit wirelessly transmits the analysis result addressed to the wireless base station at a predetermined timing by adding destination information indicating the wireless base station to the analysis result obtained by the analysis unit.
However, Kobayashi further discloses the wireless communication unit wirelessly transmits the analysis result addressed to the wireless base station at a predetermined timing by adding destination information indicating the wireless base station to the analysis result obtained by the analysis unit (0013).


Conclusion
9. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192